Exhibit 10.6

 

 

GEVITY HR, INC.

DIRECTOR RESTRICTED STOCK AWARD

 

This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the
____ day of __________________, 200__ by and between Gevity HR, Inc. (the
“Company”), a Florida corporation, and _____________________________ (the
“Recipient”).

 

Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Recipient the Restricted Shares described
below pursuant to the Gevity HR, Inc. 2005 Equity Incentive Plan (the “Plan”) in
consideration of the Recipient’s services to the Company (the “Restricted Stock
Award”).

 

 

A.

Grant Date: ________________, 200__.

 

 

B.

Restricted Shares: ______________ shares of the Company’s common stock (“Common
Stock”), $.01 par value per share.

 

 

C.

Vesting Schedule: The Restricted Shares shall become vested in accordance with
the following Vesting Schedule:

 

 

Percentage of Restricted Shares

 

Years of Vesting Service

which are Vested Shares

 

 

 

 

The Restricted Shares which have become vested pursuant to the Vesting Schedule
are herein referred to as the “Vested Shares.” Any and all unvested Restricted
Shares determined as of the date the Recipient ceases for any reason to be a
member of the Board of Directors of the Company or any Subsidiary will be
forfeited and returned to the Company. The Recipient shall receive one Year of
Vesting Service for each full consecutive one-year period during the period
beginning ____________, 200___ and ending on the date the Recipient ceases to be
a member of the Board of Directors of the Company or any Subsidiary, regardless
of the reason. Any portion of the Restricted Shares which are not vested as of
the date the Recipient ceases to be a member of the Board of Directors of the
Company or any Subsidiary shall be forfeited. Notwithstanding the foregoing, in
the event of the occurrence of any Change in Control following the Grant Date
but prior to the date the Recipient ceases to be a member of the Board of
Directors of the Company or any Subsidiary, any previously unvested Restricted
Shares shall become immediately vested.

 

IN WITNESS WHEREOF, the Company and Recipient have signed this Award as of the
Grant Date set forth above.

 

Gevity HR, Inc.

 

By:                                           
                                                                                
                        

 

Recipient

Title:                                                                        

 

 

 

 

ADDITIONAL TERMS AND CONDITIONS OF

GEVITY HR, INC.

RESTRICTED STOCK AWARD

 

 

1.

Issuance of Restricted Shares.

 

(a)         The Company shall issue the Restricted Shares as of the Grant Date
by the issuance of share certificate(s) evidencing Restricted Shares to the
Secretary of the Company or such other agent of the Company as may be designated
by the Committee (the “Share Custodian”). Evidence of the Restricted Shares in
the form of share certificate(s) shall be held by the Company or Share
Custodian, as applicable, until the Restricted Shares become Vested Shares in
accordance with the Vesting Schedule.

 

(b)         When the Restricted Shares become Vested Shares, the Company or the
Share Custodian, as the case may be, shall deliver the Vested Shares by physical
delivery of the share certificate(s) to a broker designated by the Company (the
“Designated Broker”) for the benefit of an account established in the name of
the Recipient. If the number of Vested Shares includes a fraction of a share,
neither the Company nor the Share Custodian shall be required to deliver the
fractional share to the Recipient, and the Company shall pay the Recipient the
amount determined by the Company to be the estimated fair market value therefor.
At any time after receipt by the Designated Broker, the Recipient may require
that the Designated Broker deliver the Vested Shares to the Recipient pursuant
to such arrangements or agreements as may exist between the Designated Broker
and the Recipient.

 

(c)         In the event that the Recipient forfeits any of the Restricted
Shares, the Company shall cancel the issuance on its stock records and the Share
Custodian shall promptly deliver the share certificate(s) representing the
forfeited shares to the Company.

 

(d)        Recipient hereby irrevocably appoints the Share Custodian, and any
successor thereto, as the true and lawful attorney-in-fact of Recipient with
full power and authority to execute any stock transfer power or other instrument
necessary to transfer any Restricted Shares to the Company in accordance with
this Award, in the name, place, and stead of the Recipient. The term of such
appointment shall commence on the Grant Date of this Award and shall continue
until the last of the Restricted Shares are delivered to the Recipient as Vested
Shares or are returned to the Company as forfeited Restricted Shares.

 

(e)         Until the Restricted Shares become Vested Shares, the Recipient
shall be entitled to all rights applicable to holders of shares of Common Stock
including, without limitation, the right to vote such shares and to receive
dividends or other distributions thereon as provided by Section 2, except as
expressly provided in this Award.

 

(f)         In the event the number of shares of Common Stock is increased or
reduced as a result of a subdivision or combination of shares of Common Stock or
the payment of a stock dividend or any other increase or decrease in the number
of shares of Common Stock or other transaction such as a merger, reorganization
or other change in the capital structure of the Company, the Recipient agrees
that any certificate representing shares of Common Stock or other securities of
the Company issued as a result of any of the foregoing shall be delivered to

 

1

 

 

the Share Custodian and shall be subject to all of the provisions of this Award
as if initially granted hereunder.

 

2.            Dividends. The Recipient shall be entitled to dividends or other
distributions paid or made on all Restricted Shares as and when declared and
paid or made.

 

 

3.

Restrictions on Transfer of Restricted Shares.

 

(a)         General Restrictions. Except as provided by this Award, the
Recipient shall not have the right to make or permit to exist any transfer or
hypothecation, whether outright or as security, with or without consideration,
voluntary or involuntary, of all or any part of any right, title or interest in
or to any Restricted Shares. Any such disposition not made in accordance with
this Award shall be deemed null and void. The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with the Plan
and this Award, and any Restricted Shares so transferred will continue to be
bound by the Plan and this Award. The Recipient (and any subsequent holder of
Restricted Shares) may not sell, pledge or otherwise directly or indirectly
transfer (whether with or without consideration and whether voluntarily or
involuntarily or by operation of law) any interest in or any beneficial interest
in any Restricted Shares except pursuant to the provisions of this Award. Any
sale, pledge or other transfer (or any attempt to effect the same) of any
Restricted Shares in violation of any provision of the Plan or this Award shall
be void, and the Company shall not record such transfer, assignment, pledge or
other disposition on its books or treat any purported transferee or pledgee of
such Restricted Shares as the owner or pledgee of such Restricted Shares for any
purpose.

 

(b)         Certain Permitted Transfers. The restrictions contained in this
Section 3 will not apply with respect to transfers of the Restricted Shares
pursuant to applicable laws of descent and distribution; provided that the
restrictions contained in this Section 3 will continue to be applicable to the
Restricted Shares after any such transfer; and provided further that the
transferee(s) of such Restricted Shares must agree in writing to be bound by the
provisions of the Plan and this Award.

 

4.     Additional Restrictions on Transfer.

 

(a)    In addition to any legends required under applicable securities laws, the
certificates representing the Restricted Shares shall be endorsed with the
following legend and the Recipient shall not make any transfer of the Restricted
Shares without first complying with the restrictions on transfer described in
such legend:

 

                                          
                                TRANSFER IS RESTRICTED

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD, DATED ___________, A COPY OF WHICH IS
AVAILABLE FROM THE COMPANY.

 

(b)          Opinion of Counsel. No holder of Restricted Shares may sell,
transfer, assign, pledge or otherwise dispose of (whether with or without
consideration and whether voluntarily or involuntarily or by operation of law)
any interest in or any beneficial interest in any Restricted Shares, except (i)
pursuant to an effective registration statement under the Securities Act of 1933

 

2

 

 

(the “Securities Act”) or (ii) in a transaction that fully complies with Rule
144 under the Securities Act, without first delivering to the Company an opinion
of counsel (reasonably acceptable in form and substance to the Company) that
neither registration nor qualification under the Securities Act and applicable
state securities laws is required in connection with such transfer.

 

 

5.

Change in Capitalization.

 

(a)    The number and kind of Restricted Shares shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or combination of shares or the payment of a
stock dividend in shares of Common Stock to holders of outstanding shares of
Common Stock or any other increase or decrease in the number of shares of Common
Stock outstanding effected without receipt of consideration by the Company. No
fractional shares shall be issued in making such adjustment. All adjustments
made by the Committee under this Section shall be final, binding, and
conclusive.

 

(b)   In the event of a merger, consolidation, extraordinary dividend (including
a spin-off), reorganization, recapitalization, sale of substantially all of the
Company’s assets, other change in the capital structure of the Company, tender
offer for shares of Common Stock or a Change in Control, an appropriate
adjustment may be made with respect to the Restricted Shares such that other
securities, cash or other property may be substituted for the Common Stock held
by Share Custodian.

 

(c)    The existence of the Plan and the Restricted Stock Award shall not affect
the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

 

6.            Governing Laws. This Award shall be construed, administered and
enforced according to the laws of the State of Florida; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which the Recipient resides, and/or any other applicable
securities laws.

 

7.            Successors. This Award shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties.

 

8.            Notice. Except as otherwise specified herein, all notices and
other communications under this Award shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein. Notices
sent to the Company shall be addressed to the attention of the Secretary of the
Company.

 

 

3

 

 

 

9.            Severability. In the event that any one or more of the provisions
or portion thereof contained in this Award shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

10.          Entire Agreement. Subject to the terms and conditions of the Plan,
this Award expresses the entire understanding and agreement of the parties with
respect to the subject matter. This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

11.          Headings and Capitalized Terms. Paragraph headings used herein are
for convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.

 

12.          Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Award, the party or parties who are thereby aggrieved shall have the right to
specific performance and injunction in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

 

13.          No Right to Continuation of Relationship. Neither the establishment
of the Plan nor the Restricted Stock Award made pursuant to this Award shall be
construed as giving the Recipient the right to any continued service as a
director or other service provider of the Company or any affiliate of the
Company.

 

14.          Definition of Change in Control. For purposes of this Award, the
term “Change in Control” shall have the meaning ascribed to it under the Plan
but without regard to the condition that any event constituting a Change in
Control occur without the prior express approval of the Board of Directors.

 

 

 

4

 

 

 

EXHIBIT A

 

NOTICE OF WITHHOLDING TAX ELECTION

GEVITY HR, INC.

RESTRICTED STOCK AWARD

 

 

TO:

Gevity HR, Inc.

 

FROM:

                                     

 

RE:

Withholding Tax Election

 

This election relates to the Restricted Stock Award identified in Paragraph 3
below. I hereby certify that:

 

(1)        My correct name and social security number and my current address are
set forth at the end of this document.

 

 

(2)

I am (check one, whichever is applicable).

 

 

o

the original recipient of the Restricted Stock Award.

 

o

the legal representative of the estate of the original recipient of the
Restricted Stock Award.

 

o

a legatee of the original recipient of the Restricted Stock Award.

 

 

o

the legal guardian of the original recipient of the Restricted Stock Award.

 

(3)        The Restricted Stock Award pursuant to which this election relates
was issued under the Gevity HR, Inc. 2005 Stock Incentive Plan (the “Plan”) in
the name of                             

                           for a total of                          shares of
Common Stock. This election relates to                                       
shares of Common Stock to be delivered upon the vesting of a portion of the
Restricted Shares, provided that the numbers set forth above shall be deemed
changed as appropriate to reflect stock splits and other adjustments
contemplated by the applicable Plan provisions.

 

 

(4)

I hereby elect to pay the minimum required federal, state and local, if any, tax
withholding obligations arising from the vesting event by:

 

o

paying the Company an amount equal to the tax withholding obligation in cash or
by check no later than two business days after the Vesting Date.

 

o

having certain of the Vested Shares withheld and returned to the Company, in an
amount or number sufficient to satisfy the tax withholding obligations. I
understand that the Company shall withhold from the Vested Shares a whole number
of shares of Common Stock having the value to satisfy the minimum statutory tax
withholding obligation.

 

5

 

 

 

 

o

selling certain of the Vested Shares through the Company’s designated broker,
Raymond James and Associates, and requesting payment of cash to the Company in
an amount necessary to satisfy the minimum statutory tax withholding obligation.

 

(5) I understand that this Withholding Election is made prior to the Vesting
Date and is otherwise timely made pursuant to Section 1 of the Restricted Stock
Award and Section 5.1 of the Plan.

 

(6) The Plan has been made available to me by the Company, I have read and
understand the Plan and the Restricted Stock Award and I have no reason to
believe that any of the conditions therein to the making of this Withholding
Election have not been met. Capitalized terms used in this Notice of Withholding
Election without definition shall have the meanings given to them in the Plan.

 

 

Name (Print):

                                                                    

 

 

Social Security
Number:                                                          

 

                

Street Address:

                                                    

 

                

City, State, Zip Code

                                                     

 

 

Signature

                                                     

Date                               

 

 

 

 

6

 

 

 